 

aM

is \PROB 22 DOCKET NUMBER (fran. Court}

(Rev. 2/88) 09CRO0813(DC)

 

TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec. Court)

 

 

 

 

 

 

   

 

 

 

 

 

 

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: | DISTRICT
Naheem Clark SOUTHERN DISTRICT OF NEW YORK
Lindenwold, NJ = ern . NAME OF SENTENCING JUDGE
ly - Denise Cote, U.S. District Judge
i - her of
iy "EPR ooo Does or propaTioN/SUPERVISED | FROM TO
iy . 8 RIPEASE: August 19, | April 13,2021
io vy ae 4 9 PEL Be 2011
DATE FICE _L elt yee
OFFENSE pene ne a

 

 

Count 1: Conspiracy to Distribute and Possess with Intent to Distribute Cocaine and Cocaine Base in violation
of title 21USC846; Count 2: Felon to Possess of a Firearm in violation of title 18USC922(g)(1).

 

- PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OP NEW YORE"

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the recards of the Court to the United States District Court for the District of
New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*

 

il Mace, Loe

Date United States District Judge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

Effective Date , United States District Judge

 

 

 

 
